DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/071,107, filed on 19 July, 2018 in which claims 1 to 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 19 July, 2018 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 21 September, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 2 is objected to because of the following informalities:  At line 4 the claim recites ‘the inorganic sub-layer’ which lacks antecedent basis.  Examiner recommends ‘the first inorganic sub-layer”.
13 is objected to because of the following informalities:  At lines 9-10 the claim recites ‘the inorganic sub-layer again’ which lacks antecedent basis.  Examiner recommends ‘the first inorganic sub-layer”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0221888 (Zhang).
Regarding claim 1 Zhang discloses at Figures 2-4 an organic light emitting device (OLED) package structure, comprising: 
a substrate, 1 [0025]; 
an OLED, 2 [0025], on the substrate as shown; 

    PNG
    media_image1.png
    611
    404
    media_image1.png
    Greyscale
a reinforcement hole, 11 or 12 [0037], on at least one of the substrate and the OLED, as shown, the reinforcement hole extending towards the substrate, as shown, and 
an encapsulation layer, 3 [0031-33], covering the OLED, as shown, wherein at least a portion of the encapsulation layer extends into the reinforcement hole, as shown.
Regarding claim 11 Zhang teaches and suggests an organic light emitting device (OLED) display panel, comprising the OLED package structure of claim 1 and Examiner takes official notice that display panels comprising OLED package structures are well known in the art for their utility to implement batch processing and high volume manufacturing.  Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 and referring to the discussion and Figures at claim 1, Zhang discloses a method for preparing an organic light emitting device (OLED) package structure, comprising: providing a substrate, 1; forming an OLED, 2,  on the substrate; forming a reinforcement hole, 11/12, on at least one of the substrate and the OLED such that the reinforcement hole extends towards the substrate; and forming an encapsulation layer, 3, covering the OLED such that at least a portion of the encapsulation layer extends into the reinforcement hole.
Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and U.S. 2016/0343981 (Sonoda).
Regarding claim 2 which depends upon claim 1,  Zhang the encapsulation layer comprises a first sub-layer, as annotated, and a second sub-layer, as annotated, stacked in sequence, as shown, the first sub-layer is on a surface of a side of the OLED away from the substrate, as shown, and the second sub-layer covers the first sub-layer and the OLED.
At [0031-34], Zhang teaches that the encapsulation layer may comprise a laminate of inorganic and organic layers in any combination.
 Zhang does not explicitly teach the first sub-layer is a first inorganic sub-layer and the second sub-layer is a first organic sub-layer.

    PNG
    media_image2.png
    416
    665
    media_image2.png
    Greyscale
Sonoda is directed to OLED displays.  At Figure 4 and [0072], Sonoda teaches that an encapsulation layer may be configured as a plurality of sub-layers, 14a-c, with 14a being a first inorganic sub-layer and 14b being a first organic sub-layer.
Taken as a whole, the prior art is directed to encapsulation of OLED displays.  Sonada teaches a suitable TFT architecture is an inorganic/organic laminate with the inorganic being the layer closest to the substrate.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 wherein the first sub layer is a first inorganic sub-layer and the second sub layer is a first organic sub layer as taught by Sonada, because Zhang teaches any combination of organic and inorganic sub-layers may be laminated to form the encapsulation and Sonada teaches that a useful combination is an organic layer laminated on an inorganic layer and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 3 which depends upon claim 2, Zhang using Sonoda’s encapsulation scheme results in an area covered by the first organic sub-layer is larger than an area covered by the first inorganic sub-layer, and at least a portion of the first 
Regarding claim 13 which depends upon claim 12, Zhang the forming an encapsulation layer is implemented by the following steps: (1) forming a first sub-layer on a side of the OLED away from the substrate; (2) forming an second sub-layer on a side of the first sub-layer away from the OLED such that an area covered by the second sub-layer is larger than an area covered 
Zhang does not explicitly teach the first sub-layer is an inorganic layer and the second sub-layer is an organic layer and does not teach (3) forming an inorganic sub-layer on a side of the organic sub-layer away from the inorganic sub-layer again.
As discussed above Sonada teaches the first sub-layer is an inorganic layer and the second sub-layer is an organic layer.  Further Sonoda teaches forming an inorganic sub-layer, 14c, on a side of the organic sub-layer, 14b, away from the inorganic sub-layer, 14a [0073-74].
Accordingly for the reasons discussed above it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 12 with the first sub-layer is an inorganic layer and the second sub-layer is an organic layer, and forming an inorganic sub-layer on a side of the organic sub-layer away from the inorganic sub-layer again because Sonoda teaches the resulting structure is a useful encapsulation scheme for an OLED device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 6-7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Sonoda and U.S. 2014/0353625 (Yi).
Regarding claim 6 which depends upon claim 2, Zhang does not teach at least a part of an inner wall of the reinforcement hole is made of an organic material.
Yi is directed to OLED devices. At [0031], Yi teaches that polyimide is a suitable material for an OLED substrate.  An artisan would recognize a market need for flexible substrates to service the mobile computing market and advanced OLED products.  An artisan would find it desirable to configure an OLED device to service the flexible display market thus improving commercial success of the OLED.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 with a substrate comprising an organic material, as taught by Yi, to service the mobile and flexible display markets, resulting in at least a part of an inner wall of the reinforcement hole  made of an organic material, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 7 which depends upon claim 6, Yi teaches the substrate is made of an organic material, e.g. PI at [0031], and Zhang teaches the reinforcement hole extends into at least a portion of the substrate.
Regarding claim 14 which depends upon claim 13, Zhang does not teach after the step of (3), further comprising step of: (4) repeating the steps of (2) and (3) multiple times to form the encapsulation layer with a plurality of the second inorganic sub-layers and a plurality of the organic sub-layers alternating and stacking in sequence.
Yi teaches an encapsulation structure comprising a plurality of inorganic and 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 13 comprising after the step of (3), further comprising step of: (4) repeating the steps of (2) and (3) multiple times to form the encapsulation layer with a plurality of the second inorganic sub-layers and a plurality of the organic sub-layers alternating and stacking in sequence as taught by Yi, to provide flexibility for the device, as taught by Yi and because  the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 16 which depends upon claim 3, Zhang does not teach the encapsulation layer further comprises a plurality of second inorganic sub-layers and a plurality of second organic sub-layers, the plurality of second inorganic sub-layers and the plurality of second organic sub-layers alternating and stacking in sequence.
Yi is directed to OLED devices.  At [0049], Yi teaches an encapsulation structure comprising a plurality of inorganic and organic layers alternately stacked and further this provides flexibility.  An artisan would find it desirable to configure an OLED device with flexibility to minimize damage during handling and to enable the device to support the mobile display market with smaller form factor devices.
Accordingly it would have been obvious to a person of ordinary skill in the art at KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and U.S. 2018/0233682 (Lin).
Regarding claim 8 which depends upon claim 1, Zhang does not explicitly teach an array substrate is between the substrate and the OLED.

    PNG
    media_image3.png
    327
    599
    media_image3.png
    Greyscale
Lin is directed to OLED packaged devices.  At Figure 1, Lin teaches an array substrate, 04 [0021], is between the substrate, 02 or 01 [0020-21] and the OLED, as shown.
An artisan would appreciate that array panels contain TFT transistors that enable control and power and ground signals for the OLED device.  An artisan would recognize these control devices in the array panel enable the OLED to display composite images.  An 
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with an array substrate, wherein the array substrate is between the substrate to configure the OLED device to display images and to integrated the OLED device into a display module and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8, configuration of Lin’s device with Zhang’s encapsulation scheme suggests a reinforcement hole extending at least into a portion of the array substrate because the array substrate extends beyond the TFE/encapsulation layer.  Alternatively, Examiner takes the position that configuring the device of claim 8 wherein the reinforcement hole extending at least into a portion of the array substrate is merely a design choice motivated by a desire to decrease the form factor of the OLED panel.
Claims 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lin and U.S. 2014/0353625 (Yi).
Regarding claim 10 which depends upon claim 9, Zhang does not suggest the array substrate comprises at least one organic material layer, and the reinforcement hole extends into the at least one organic material layer.  Lin is silent as to the composition of the array substrate.
Yi is directed to flexible OLED devices.  Yi teaches the array substrate, 10, is 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to use an organic material for the array substrate as taught by Yi resulting in the device of claim 9 the array substrate comprises at least one organic material layer and the reinforcement hole extends into the at least one organic material layer because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15 which depends upon claim 12, Zhang does not explicitly teach forming an array substrate on the substrate wherein the forming the array substrate comprises forming by using an etching process, the reinforcement hole and at least one of an electrode wire and an insulating layer.
Lin teaches forming an array substrate on the substrate.
Yi teaches the array substrate is organic and teaches forming at least one of an electrode wire, e.g. 64 [0038], see Figure 3, and an insulating layer, e.g. 15 [0039].
An artisan would appreciate wires and insulators are common on array substrates to interconnect transistors with the circuit drivers.
Examiner takes official notice that etching processes are well known in the display art.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 12 an array substrate on the substrate, as taught by Lin, using an organic material as the array substrate as taught by Yi, resulting in before the forming an OLED, further comprising forming an In re Gibson, 39 F.2d 975, (CCPA 1930) and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 18 which depends upon claim 10, Zheng teaches the reinforcement hole has a depth of greater than 0 micrometers.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 10 wherein the reinforcement hole has a depth of 3-5 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Allowable Subject Matter
Claims 4-5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4 which depends upon claim 1, Zhang does not teach a plurality of the reinforcement holes wherein the plurality of reinforcement holes are at an edge of the OLED and are evenly distributed along the edge of the OLED, where an edge of the OLED must directly abut the OLED, i.e. the hole must contact an exterior surface of the OLED.
Claim 5 depends upon claim 4 and is allowable on that basis.
Regarding claim 17 which depends upon claim 8, the prior art does not  the OLED comprises in a direction away from the array substrate sequentially: an anode, a hole injection layer, a hole transport layer, an organic light emitting layer, and an electrons transport layer, an electron injection layer, and a cathode, the encapsulation layer covers an exposed entire surface of the OLED, and the reinforcement hole is on each edge of the OLED.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893